[DO NOT PUBLISH]


                IN THE UNITED STATES COURT OF APPEALS

                         FOR THE ELEVENTH CIRCUIT
                           ________________________                 FILED
                                                           U.S. COURT OF APPEALS
                                  No. 08-16640               ELEVENTH CIRCUIT
                                                                 APRIL 9, 2009
                              Non-Argument Calendar
                                                              THOMAS K. KAHN
                            ________________________
                                                                   CLERK

                      D. C. Docket No. 07-01571-CV-ODE-1

DAVID L. ROSS,
an individual,

                                                               Plaintiff-Appellant,

                                      versus

SIMU U.S., INC.,
SOMFY SYSTEMS, INC.,
GREAT-WEST LIFE & ANNUITY INSURANCE COMPANY,
corporations,


                                                            Defendants-Appellees,

SIMU U.S. INC. PPO PLAN,
a Welfare Benefit Plan, et al.,

                                                                      Defendants.

                            ________________________

                    Appeal from the United States District Court
                       for the Northern District of Georgia
                         _________________________
                                  (April 9, 2009)
Before BIRCH, HULL and KRAVITCH, Circuit Judges.

PER CURIAM:

      After a careful review of the briefs and record in this case, we affirm the

grant of summary judgment in favor of the defendant-appellees for the reasons

stated in the thorough and well-reasoned opinion of the district court.

      AFFIRMED.




                                          2